                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DSS TECHNOLOGY MANAGEMENT,                       Case No. 14-cv-05330-HSG
                                           INC.,
                                   8                                                        ORDER DENYING PLAINTIFF'S
                                                          Plaintiff,                        MOTION FOR LEAVE TO FILE A
                                   9                                                        MOTION FOR RECONSIDERATION
                                                  v.
                                  10                                                        REDACTED VERSION
                                           APPLE, INC.,
                                  11                                                        Re: Dkt. No. 424, 425, 438
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            On January 14, 2020, the Court denied DSS’s motion to amend infringement contentions

                                  14   and granted Apple’s cross-motion to strike Plaintiff’s expert report. Dkt. No. 413. The Court

                                  15   found that DSS failed to show good cause to add

                                  16                      as an infringing mode and that Bluetooth Sniff Mode was a new theory that was

                                  17   not raised in DSS’s initial contentions. See id. DSS now moves for leave to file a motion for

                                  18   reconsideration, arguing that the Court failed to consider numerous materials facts. Dkt. No. 425

                                  19   (“Mot.”). The parties also filed related motions to seal portions of their briefs and accompanying

                                  20   exhibits. Dkt. Nos. 424, 438. For the reasons noted below, the Court DENIES DSS’s motion.1

                                  21       I.   MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION
                                  22            A party seeking reconsideration of an interlocutory order must “show reasonable diligence

                                  23   in bringing the motion” and—as relevant here—either that “a material difference in fact or law

                                  24   exists from that which was presented to the Court” before the challenged order, or “[a] manifest

                                  25   failure by the Court to consider material facts or dispositive legal arguments” presented to it

                                  26   before its issuance of the challenged order. Civil L.R. 7-9(b). A motion for reconsideration is not

                                  27
                                       1
                                  28    The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civ. L.R. 7–1(b).
                                   1   a vehicle for perpetually relitigating the Court’s rulings, or a substitute for appeal. See Durkee v.

                                   2   Ford Motor Co., No. C 14-0617 PJH, 2015 WL 1156765 (N.D. Cal. 2015) at *2 (“[M]ere

                                   3   disagreement with a court’s order does not provide a basis for reconsideration.”); GSI Tech., Inc.

                                   4   v. United Memories, Inc., No. 5:13-cv-01081-PSG, 2015 WL 4463742 (N.D. Cal. 2015) at *4

                                   5   (stating that “reconsideration is not an opportunity to relitigate issues that have already been

                                   6   thoughtfully decided”) (quotation omitted).

                                   7            DSS raises five primary arguments to argue that the Court manifestly failed to consider

                                   8   material facts when finding that Plaintiff failed to show good cause to amend its infringement

                                   9   contentions to add                                                             : (1) contrary to the

                                  10   Court’s finding, the source code did not indicate or suggest

                                  11                                                                                        ; (2) Apple

                                  12   failed to disclose the                                                                   and the
Northern District of California
 United States District Court




                                  13   Court allowed Apple to benefit from this discovery abuse; (3) once Apple disclosed such use, DSS

                                  14   diligently pursued third-party discovery; (4) Apple cannot show prejudice since it did not identify

                                  15   any new claim construction issues or any defenses it would have asserted if the contention was

                                  16   asserted sooner; (5) Apple also cannot show prejudice because the

                                  17                                                                                           with respect

                                  18   to the issues of infringement and invalidity are “insubstantial.” Mot. at 3–4. The Court finds none

                                  19   of these arguments persuasive.

                                  20            In its Order, the Court found that the source code and bill of materials produced in 2014 at

                                  21   least suggested the need to investigate further, as did the optionality of Bluetooth Sniff Subrating

                                  22   Mode as a feature. It did not suggest, as DSS argues, that the source code alone showed decisive

                                  23   use of                                                             . Importantly, the Court pointed

                                  24   to DSS’s July 19, 2018 letter, which clearly reflected DSS’s awareness of                 role in

                                  25   Apple’s devices, but also noted that DSS had not diligently reviewed Apple’s source code to

                                  26   determine whether the relevant source code was produced. See Dkt. No. 413 at 7. Thus, DSS

                                  27   failed to act diligently in discovering the basis for the amendment.

                                  28            The Court further will not to address DSS’s arguments raised for the first time in this
                                                                                          2
                                   1   motion. See Mot. at 13–17; see also Williams v. Lujan, No. 16-CV-04290-HSG, 2018 WL

                                   2   3861655, at *3 (N.D. Cal. Aug. 14, 2018) (declining “to address [new] arguments because

                                   3   Plaintiff has not provided a compelling excuse for failing to raise these arguments” previously in

                                   4   the underlying motion briefing). DSS also reraises many of the same arguments it made before—

                                   5   namely its second and third arguments—which should be taken up on appeal and not relitigated

                                   6   here. Finally, the Court need not reach DSS’s remaining arguments regarding prejudice because

                                   7   as noted in the Order, “[t]here is ‘no need to consider the question of prejudice’ when the moving

                                   8   party is unable to show diligence.” Dkt. No. 413 at 9 (quoting O2 Micro Int’l Ltd. v. Monolithic

                                   9   Power Sys., Inc., 467 F.3d 1355, 1368 (Fed. Cir. 2006)).

                                  10          DSS also raises three arguments to argue that the 2014 Contentions were not “unclear” as

                                  11   to Sniff Mode: (1) they rely on Sniff Mode also for various asserted claims; (2) Apple “waived”

                                  12   any argument that the 2014 Contentions were unclear; and (3) Apple has not been prejudiced from
Northern District of California
 United States District Court




                                  13   any lack of clarity. Again, DSS reargues many previously raised positions or makes new

                                  14   arguments (such as DSS’s arguments regarding claim 2 and waiver) that should have been known

                                  15   at the time of the underlying motion. None of these arguments are appropriate on a motion for

                                  16   leave to file a motion for reconsideration.

                                  17          Finding that none of DSS’s arguments show a manifest failure to consider material facts,

                                  18   the Court DENIES DSS’s motion for leave to file a motion for reconsideration. Further, based on

                                  19   the parties’ representations at the case management conference held on January 21, 2020, the

                                  20   Court further instructs the parties to file a stipulated judgment of noninfringement by February 21,

                                  21   2020, or explain why they need more time to do so.

                                  22    II.   MOTIONS TO FILE UNDER SEAL
                                  23          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  24   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  25   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  26   common law right ‘to inspect and copy public records and documents, including judicial records

                                  27   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  28   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this
                                                                                        3
                                   1   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                   2   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                   3   general history of access and the public policies favoring disclosure, such as the public interest in

                                   4   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations

                                   5   omitted).

                                   6          Records attached to nondispositive motions must meet the lower “good cause” standard of

                                   7   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                   8   tangentially related, to the underlying cause of action.” Id. at 1179–80 (quotation omitted). This

                                   9   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                  10   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                  11   Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific

                                  12   examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966
Northern District of California
 United States District Court




                                  13   F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  14          //

                                  15          //

                                  16          //

                                  17          //

                                  18          //

                                  19          //

                                  20          //

                                  21          //

                                  22          //

                                  23          //

                                  24          //

                                  25          //

                                  26          //

                                  27          //

                                  28          //
                                                                                         4
                                   1          Because the parties move to file documents related to nondispositive motions, the Court

                                   2   will apply the lower good cause standard. Here, the Court finds that the parties provided good

                                   3   cause for sealing portions of their briefs and attachments because they contain confidential

                                   4   business and proprietary information relating to the operations of Defendant. See Apple Inc. v.

                                   5   Samsung Elecs. Co., Ltd., No. 11-CV-01846-LHK, 2012 WL 6115623 (N.D. Cal. Dec. 10, 2012);

                                   6   see also Agency Solutions.Com, LLC v. TriZetto Group, Inc., 819 F. Supp. 2d 1001, 1017 (E.D.

                                   7   Cal. 2011); Linex Techs., Inc. v. Hewlett-Packard Co., No. C 13-159 CW, 2014 WL 6901744

                                   8   (N.D. Cal. Dec. 8, 2014). As noted in the Court’s previous orders granting the parties’ motion to

                                   9   seal, see Dkt. No. 413, 435, the Court is satisfied that the parties have tailored the request to

                                  10   conceal only the information regarding the identity and operations of third party supplied

                                  11   components in Apple’s products or containing confidential information regarding the operations of

                                  12   source code for Apple’s products. Accordingly, the Court GRANTS the parties’ motions to seal.
Northern District of California
 United States District Court




                                  13   Dkt. Nos. 424, 438.

                                  14          IT IS SO ORDERED.

                                  15   Dated: 2/18/2020

                                  16                                                                                                   ___
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  17                                                     United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          5
